DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 07/20/2022 has been entered. Claim(s) 1, 8, 10-11, 15-18, 20-24 and 27-33 is/are currently amended. Claim(s) 2-7, 9, 12-14, 19 and 25-26 has/have been canceled. New claim(s) 34 and 35 has/have been added. Claim(s) 1, 8, 10-11, 15-18, 20-24, and 27-35 is/are pending.

Objections Withdrawn
Objections to the claims not reproduced below have been withdrawn in view of Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, 15, 17, 21, 23-24, 27, 30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0073475 A1 (previously cited, Kastanos) in view of US 2014/0213866 A1 (previously cited, Simpson) and US 2003/0225361 A1 (previously cited, Sabra); or alternatively or additionally, as being unpatentable over Kastanos in view of Simpson and US 2013/0245412 A1 (previously cited, Rong).
Regarding claims 1, 8, 24, 27 and 33, Kastanos teaches and/or suggests a continuous analyte sensor system configured for in vivo use, the continuous analyte sensor system comprising a continuous analyte sensor, said sensor comprising: 
a substantially planar polymeric insulating layer (Fig. 2B, substrate 204; ¶ [0042] wherein suitable materials for the substrate include non-conducting plastic or polymeric materials), wherein the insulating layer comprises a first substantially planar surface and a second substantially planar surface, the first substantially planar surface and the second substantially planar surface being substantially parallel to the working electrode layer (Fig. 2, wherein the "first substantially planar surface" of substrate 204 is the surface on which the electrode layer 201 is disposed and the "second substantially planar surface" is the surface opposite thereof, or vice versa, both of which are parallel to the electrode layer 201); 
a substantially planar working electrode layer disposed on a first side of the insulating layer (Fig. 2B, first conducting layer 201; ¶ [0045] wherein the first conducting layer 201 may comprise a working electrode); 
a substantially planar conductive trace layer positioned on the first side of the insulating layer and electrically coupled to the s working electrode layer (Fig. 2A, conductive traces 214-216 extending from the electrodes); and 
a membrane covering at least a portion of the working electrode layer (¶ [0048] membrane disposed over the working electrode), wherein the membrane comprises an enzyme layer (¶ [0048] where the membrane comprises a sensing layer that includes a catalyst; ¶ [0052] wherein the catalyst is an enzyme).
Kastanos does not teach the continuous analyte sensor, or substantially planar insulating layer thereof, is configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo, the transition being responsive to absorption of fluid by at least a portion of the substantially planar insulating layer. However, Kastanos discloses at least a portion of the sensor may have a degree of rigidity that is temporal, i.e., the sensor is sufficiently rigid for direct insertion ex vivo and is flexible in vivo (e.g., ¶ [0014]), for example, by applying a dissolvable coating to the sensor body (e.g., ¶ [0010]). This coating is a material provided in addition to the substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane (e.g., ¶ [0072]), such that Kastanos discloses the continuous analyte sensor includes the substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane in both the ex vivo state and in vivo state. 
Simpson teaches/suggests a continuous analyte sensor comprising a polymeric layer or core configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo (¶ [0083] wherein the sensor body comprises a stimulus-responsive material that changes at least one material property, such as hardness, modulus of elasticity, etc. responsive to a stimulus; ¶¶ [0087]-[0088], ¶ [0398], etc. wherein the stimulus-responsive sensor body may comprise a polymer; ¶ [0085] wherein the sensor body is hard ex vivo and soft in vivo), wherein the transition is responsive to absorption of fluid by at least a portion of the elongated core (¶ [0086] hydration), in order to permit the sensor to be implanted within use of a separate inserter (¶ [0083]). 
As noted above, Kastanos discloses the substantially planar insulating layer may comprise a polymer such as polyester, polyamide, polyether, etc. Simpson disclose these materials may be utilized as the stimulus-responsive material permitting transition between rigid/freestanding and flexible/non-freestanding states. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Kastanos with the continuous analyte sensor, or planar insulating layer thereof, being configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo, the transition being responsive to absorption of fluid by at least a portion of the substantially planar insulating layer, such that the continuous analyte sensor includes the substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane in both the ex vivo state and in vivo state as taught and/or suggested by Simpson in order to facilitate direct insertion of the sensor (i.e., without a separate needle or introducer) while increasing comfort during sensor user (Simpson, ¶ [0396]) and/or as a simple substitution of one known means or method for providing the sensor with a temporal rigidity to achieve this function for another to yield no more than predictable results. See MPEP 2143(I)(B).
Kastanos as modified does not teach each of the insulating layer, the working electrode layer, the conductive trace layer have rounded outer edges that form a rounded cross-section of the continuous analyte sensor. 
Sabra teaches/suggests a sensor device for subcutaneous implantation that is provided with a rounded smooth surface having no sharp edges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the surface of the sensor, including the outer edges of the insulating layer, the working electrode layer, the conductive trace layer being rounded as taught/suggested by Sabra in order to reduce the severity of the body response following transcutaneous placement of the sensor as well as reduce pain associated with the insertion thereof (Sabra, Abstract). 
Alternatively/Additionally, Kastanos as modified by Simpson above appears to disclose the cross-sectional profile is substantially rectangular (e.g., Kastanos, Fig. 2). 
Rong teaches/suggests a continuous analyte sensor, disclosing rounded (e.g., oval or elliptical) cross-sectional profiles and rectangular cross-sectional profiles as suitable alternatives (¶ [0195]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with each of the outer edges of the insulating layer, the working electrode layer, the conductive trace layer being rounded, such that the cross-sectional profile of the sensor is rounded or elliptical as taught/suggested by Rong as a simple substitution of one known, suitable sensor profile/shape for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 15, Kastanos as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the membrane also covers at least a portion of the elongated core. However, Simpson discloses a comparable membrane may be applied by dipping the sensor into a membrane solution, such that the membrane covers at least a portion of the elongated core (e.g., Fig. 41, wherein the membrane covers the entire distal end 1210 of the sensor body). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kastanos with applying the membrane over at least a portion of the working electrode by dip coating, such that the membrane also covers at least a portion of the elongated core (e.g., portion of the sensor, e.g., substrate/insulating layer 204, distal to the working electrode) as a simple substitution of one known method of applying the membrane to at least the working electrode for another to yield no more than predictable results. See MPEP 2143(I)(B).
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensor of Kastanos with the membrane also covering at least a portion of the elongated core because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses it is preferable to only cover the working electrode with the membrane material to reduce cost (¶ [0253] as published). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the membrane covering more than the working electrode because either arrangement provides a membrane at least on the working electrode to catalyze a desired reaction.
Regarding claim 17, Kastanos as modified teaches/suggests the limitations of claim 1, as discussed above. Simpson further teaches and/or suggests a core configured to transition between a freestanding state and a non-freestanding state in response to a stimulus, wherein the Young's modulus of the freestanding elongated core is at least five times greater than the Young's modulus of the non-freestanding elongated core (e.g., ¶ [0399]). Accordingly, Simpson teaches/suggests a sensor body configured to transition from a freestanding state to a non-freestanding state and having a Young's modulus at least five times greater in the freestanding state than in the non-freestanding state is sufficient to provide the desired characteristics ex vivo (sufficient column strength for insertion) and in vivo (sufficient flexibility for increased comfort). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the Young's modulus of the hydration-responsive freestanding elongated core similarly being at least five times greater than the Young's modulus of the non-freestanding elongated core in order to facilitate piercing of tissue without a separate inserter while increasing comfort for the patient during in vivo sensor use.
Regarding claims 21 and 30, Kastanos as modified teaches/suggests the sensor further comprises a substantially planar second insulating layer, the working electrode layer positioned between the insulating layer and the second insulating layer (Fig. 2, dielectric layer 205 disposed or stacked on at least a portion of first conducting layer 201). 
Regarding claims 23 and 32, Kastanos as modified teaches/suggests the sensor further comprises a substantially planar second insulating layer (Fig. 2, third insulation layer 207); and a substantially planar counter electrode layer positioned between the insulating layer and the second insulating layer (Fig. 2, third conducting layer 203; ¶ [0047] where third conducting layer 203 may comprise a counter electrode).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 1 above, as evidenced by US 2012/0265042 A1 (previously cited, Neinast).
Regarding claim 10, Kastanos as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the elongated conductive body has a buckling force of less than 0.01 N in vivo. However, Simpson teaches/suggests the tensile modulus of the conductive body in vivo may be between about 0.5-10 kPa (¶ [0397]). Therefore, Simpson teaches and/or suggests the tensile modulus of the core in vivo provides a quality that can be optimized. Additionally, it is known that tensile modulus is related and/or proportional to buckling force (see, e.g., Neinast, ¶¶ [0150]-[0151]). Since Simpson teaches/suggests tensile strength and/or buckling force of the elongated core in vivo provides a quality which can be optimized (e.g., reducing injury and foreign body response that may adversely affect sensor output), the specific claimed ranges of a buckling force of less than 0.01 N would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 1 above, as evidenced by Neinast; or alternatively, over Kastanos in view of Simpson as applied to claim(s) 1 above, and further in view of US 2016/0022180 A1 (previously cited, Joseph).
Regarding claim 11, Kastanos as modified teaches/suggests the limitations of claim 1, and further teaches/suggests the nonfreestanding elongated core has a weight under gravity (inherent to any mass), but does not teach the elongated core has a buckling force that is less than the weight under gravity. However, Simpson teaches/suggests the tensile modulus of the core, in vivo, may be between about 0.5-10 kPa (¶ [0397]). Therefore, Simpson teaches/suggests the tensile modulus of the sensor body in vivo provides a quality that can be optimized. Additionally, it is known that tensile modulus is related and/or proportional to buckling force (see, e.g., Neinast, ¶¶ [0150]-[0151]). Since Simpson teaches/suggests tensile strength and/or buckling force of the core in vivo provides a quality which can be optimized (e.g., reducing injury and foreign body response that may adversely affect sensor output), the specific claimed ranges of a buckling force of less than the weight of the body under gravity would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Alternatively/Additionally, Joseph teaches and/or suggests an elongate body adapted to be positioned in vivo having a weight under gravity and a buckling force that is less than the weight under gravity (¶ [0085] wherein a catheter 301 can be soft and highly flexible (like limp spaghetti) so that the catheters and/or surrounding vascular subcutaneous tissue move as a single unit during ambulation and exercise). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the elongated core having a buckling force that is less than its weight under gravity in vivo as taught and/or suggested Joseph in order to permit the elongated core and/or surrounding tissue to move together (Joseph, ¶ [0085]) to similarly reduce injury and foreign body response caused by the presence of the sensor and body movement (Simpson, ¶ [0397]).

Claim(s) 16, 18, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 1 and 27, and further in view of "Material Indices" (previously cited, Ashby).
Regarding claims 16, 18, 28 and 29, Kastanos as modified teaches/suggests the limitations of claims 1 and 27, as discussed above. As further discussed above with respect to claim 17, Simpson suggests the Young's modulus of the freestanding elongated core is at least five times greater than a Young's modulus of the non-freestanding elongated core. While Simpson does not expressly disclose the same relationship with respect to a buckling force and flexural modulus of the elongated core, Young's modulus, flexural modulus and buckling force are all related, as disclosed by Ashby (e.g., Table B1, wherein Young's modulus for tension is the flexural modulus for bending or buckling), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Simpson with a flexural modulus and/or a buckling force of the freestanding elongated core similarly being at least five times greater than a flexural modulus and/or a buckling force of the non-freestanding elongated core in order to facilitate piercing of tissue without a separate inserter while increasing comfort for the patient during in vivo sensor use.

Claim(s) 20 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 1 above, and further in view of US 2013/0056144 A1 (previously cited, Kotzan).
Regarding claims 20 and 34-35, Kastanos as modified teaches/suggests the limitations of claims 1 and 27, as discussed above, and further discloses the sensor may comprise additional electrode layers, including a substantially planar reference electrode layer (Fig. 2, layer 209, reference electrode 202), but does not expressly disclose the working electrode layer is disposed on a first side of the insulating layer and the second/reference electrode layer is disposed on a second side of the insulating layer opposite the first side.
Kotzan teaches/suggests a continuous analyte sensor comprising a substantially planar insulating layer or core (¶ [0069] insulating carrier substrate 112); a substantially planar working electrode layer positioned over the insulating layer (Fig. 1, ¶ [0073] second electrode 136 acting as a working electrode 144); a substantially planar reference electrode layer (Fig. 1, ¶ [0073] first electrode 134 acting as a counter/reference electrode 140/142); at least one substantially planar conductive trace layer positioned over the insulating layer and electrically coupled to an electrode layer (Fig. 1, electrode contact layers 114, 116), wherein the working electrode layer is disposed on a first side of the insulating layer and the reference electrode layer is disposed on a second side of the insulating layer opposite the first side (Fig. 1). Kotzan discloses this arrangement is a suitable alternative to the stepped-layer construction disclosed by Kastanos (¶ [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the substantially planar working electrode layer being disposed on a first side of the insulating layer and the substantially planar reference electrode layer being disposed on a second side of the insulating layer opposite the first side as taught/suggested by Kotzan as a simple substitution of one known layered sensor construction for another to yield no more than predictable results. See MPEP 2143(I)(B). Further, with respect to claims 34 and 35, it would have been obvious to further modify the system of Kastanos with the edges of the substantially planar reference electrode layer also being rounded to form the rounded cross-section for at the reasons noted above with respect to claims 1 and 27, i.e., to reduce the severity of the body response following transcutaneous placement of the sensor as well as reduce pain associated with the insertion thereof, or as a simple substitution of one known, suitable sensor profile/shape for another to yield no more than predictable results.

Claim(s) 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 21 above; or alternatively, over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 21 above, and further in view of Kotzan.
Regarding claims 22 and 31, Kastanos as modified teaches/suggests the limitations of claim 21, as discussed above, and discloses the second insulating layer an opening positioned to expose a portion of the working electrode layer (Fig. 2, where insulating layer 205 ends proximally of conducting layer 201, thereby exposing a portion thereof). Alternatively/Additionally, Kotzan discloses a second insulating layer comprising an opening positioned to expose a portion of the working electrode layer (Fig. 1, opening 128 in the form of a window). Kotzan discloses a window opening (opening 128) as a suitable alternative to an opening formed in the manner disclosed by Kastanos (opening 126) (i.e., insulating layer ending proximally of electrode layer) (¶ [0072]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the second insulating layer comprises an opening positioned to expose a portion of the working electrode layer as taught and/or suggested by Kotzan (e.g., a window opening) as a simple substitution of one known means or method for exposing the working electrode layer for another to yield no more than predictable results. See MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits, "As discussed in the interview, the cited references fail to remedy the deficiencies of Kastanos. The cited references, alone or in proper combination, at least fail to disclose or suggest such a core for continuous analyte sensor system" (Remarks, pg. 10). 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. No arguments were made of record by Applicant in the interview held 30 June 2022. The only record of what was discussed during the interview is the examiner's Interview Summary (mailed 07/07/2022). As noted in said summary, the Simpson reference was discussed, with Applicant appearing to contend Simpson only discloses a polymer coating as a hydration-responsive material. The examiner disagrees, but first notes that at least claim 27 is not limited to absorption of fluid by any particular component of the elongated core. Claim 27 indicates the continuous analyte sensor collectively is the elongated core (e.g., "wherein the continuous analyte sensor is configured, in a first, ex vivo state to be a freestanding elongated core…"). Even if Simpson only discloses hydration-responsive polymer coatings as Applicant discussed during the interview, modifying the continuous analyte sensor of Kastanos to include such a coating disclosed by Simpson would meet this limitation of claim 27. However, Simpson also discloses "the sensor body (e.g., wire) may be one or more 'stimulus-responsive materials'" (¶ [0395]), wherein the stimulus for changing a property (e.g., hardness) of the material includes hydration (¶ [0398]). Simpson discloses the term "sensor body" may be used interchangeably with the term "support member" (¶ [0331]), which is the core/support onto which electrodes, coatings, etc., may by disposed (¶ [0401]). Simpson also discloses this core/support may be a polymer (¶ [0398]). While Simpson may disclose at least one embodiment in which a stimulus/hydration-responsive material is applied as a coating over a sensor body, Simpson further teaches/suggests embodiments in which the core/component supporting the electrode, membrane, etc. is itself a hydration-responsive material. The primary reference to Kastanos discloses the substantially planar insulating layer on which the electrode, membrane, etc. are disposed may comprise a polymer such as polyester, polyamide, polyether, etc. Simpson disclose these materials may be utilized as a core/support for electrodes, membranes, etc., and as the stimulus-responsive material permitting transition between rigid/freestanding and flexible/non-freestanding states. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Kastanos with the continuous analyte sensor, or planar insulating layer thereof, being configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo, the transition being responsive to absorption of fluid by at least a portion of the substantially planar insulating layer for at least the reasons noted in the rejection of record above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791